 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case l F l L E D

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A C
V (F or Oi’fenses Committed On or ARer November l, 1987)

MARiA PAZ AGUILAR_\/ILLAGRAN (1)

      

DEDbTV

Case Number: 18CR3753-JLS

Federal Defender, lnc., by: Chelsea Estes
Defendant’s Attorney
REGISTRATloN No. 71619298

g Coneetion of Sentence for Cleria.| Mistake (Fed. R. Crim. P. 36)
pleaded guilty to count(s) l Of the Information
\:l was found guil on count(s)

ty

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Numbegs[
18 USC 1544 Misuse of Passport I

The defendant is sentenced as provided in pages 2 through 2 of this judgrnent.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
\':] The defendant has been found not guilty on count(s)
I:l Count(s) is dismissed on the motion of the United States.
g Assessment : $IO0.0U Waived
E No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Mtober 19. 2018
Date of lmposition of Sentenc

 
 
 
 

HoN. JANIS'L. sAMMARTINo
UNITED STATES DISTRICT IUDGE

18CR3753-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: MAR[A PAZ AGUILAR-VILLAGRAN ( l) Judgment - Page 2 of 2
CASE NUl\/[BER: 18CR3753-JLS
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
One Huodred Eighty (180) Days

[:i[]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

I:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

I:l on or before
E as notified by the United States Marshal.
I:| as notified by the Probation or Pretrial Services Oftice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on tO

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR3753-JLS

